Case 4:17-cr-00724 Document 196 Filed on 05/04/21 in TXSD Page 1 of 5




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   May 04, 2021
                                                                Nathan Ochsner, Clerk
Case 4:17-cr-00724 Document 196 Filed on 05/04/21 in TXSD Page 2 of 5
Case 4:17-cr-00724 Document 196 Filed on 05/04/21 in TXSD Page 3 of 5
Case 4:17-cr-00724 Document 196 Filed on 05/04/21 in TXSD Page 4 of 5
Case 4:17-cr-00724 Document 196 Filed on 05/04/21 in TXSD Page 5 of 5
